EXHIBIT 4.1 Consent of Independent Registered Public Accounting Firm We have issued our report dated March 1, 2013, with respect to the financial statement of Incapital Unit Trust, Series 22, comprising European Dividend Builders Portfilio, 1Q 2013, contained in Amendment No. 1 to the Registration Statement on Form S-6 (File No. 333-186284) and related Prospectus.We consent to the use of the aforementioned report in the Registration Statement and Prospectus, and to the use of our name as it appears under the caption “Experts”. /s/ Grant Thornton LLP GRANT THORNTON LLP Chicago, Illinois March 1, 2013
